             Case 1:17-cv-01388-KPF Document 166 Filed 10/05/20 Page 1 of 1




                           WOLLMUTH MAHER & DEUTSCH LLP
                                          500 FIFTH AVENUE
                                      NEW YORK, NEW YORK 10110

                                            TELEPHONE (212) 382-3300
                                            FACSIMILE (212) 382-0050


                                             October 2, 2020
    By ECF
    The Honorable Katherine Polk Failla
    United States District Court Judge for the
    Southern District of New York
    Thurgood Marshall United States Courthouse
                                                                       MEMO ENDORSED
    40 Foley Square
    New York, NY 10007

                 Pacific Life Ins. Co. v. The Bank of New York Mellon, 17-cv-1388-KPF
                  Subject: Sealing Request Regarding Plaintiffs’ Omnibus Motion
                   and Motion in Limine to Exclude Opinions and Testimony of
                                           Defendant’s Experts

    Dear Judge Failla:

           Pursuant to Rule 9 of your Individual Practices, Plaintiffs Pacific Life Insurance Co., and
   Pacific Life & Annuity Co. request permission to redact portions of the documents attached as
   Exhibits 4 and 7 (the “Redacted Exhibits”) to the Declaration of Ryan A. Kane in Support of
   Plaintiffs’ Omnibus Motion and Motion in Limine to Exclude Opinions and Testimony of
   Defendant’s Experts. The redacted portions of these documents have been designated as
   “Confidential” by BNYM under the Protective Order in this case [ECF No. 72], and BNYM has
   requested that we file them under seal. As required by Rule 9(B), we filed under seal unredacted
   copies of the Redacted Exhibits. We are also emailing Chambers unredacted clean copies of the
   Redacted Exhibits as well as copies highlighting the information that has been redacted.
           The redacted portions of the Redacted Exhibits do not contain information
    concerning Plaintiffs and Plaintiffs take no position on the confidentiality of those redacted
    portions. Plaintiffs are seeking permission to seal at the request of BNYM and to comply
    with the Protective Order. BNYM consents to the sealing request.


                                                            Respectfully submitted,

                                                            /s/ Ryan A. Kane

                                       Ryan A. Kane
Application GRANTED. Plaintiffs may redact portions of Exhibits 4 and 7 to
the Declaration of Ryan A. Kane, and may file under seal unredacted copies
of those exhibits. The sealed copies shall be viewable to the Court and
parties only.                                   SO ORDERED.


Dated:       October 5, 2020
             New York, New York
                                                                       HON. KATHERINE POLK FAILLA
                                                                       UNITED STATES DISTRICT JUDGE
